DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2020, 3/17/2021, and 9/30/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of group I including claims 1-6 in the reply filed on 7/7/2022 is acknowledged.  The traversal is on the ground(s) that It is believed that multiple groups can be searched and examined together without undue burden.  This is not found persuasive because the invention have different field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/7/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumheinrich (DE 102017105131 A1; see translated portion) in view of Isele (DE 102016207725 A1; see translated portion).

With regards to claim 1. Baumheinrich disclose(s):
A method of controlling a pattern skin lighting device (figs 1-5) for a vehicle, comprising: 
generating, by a controller (300), a plurality of random numbers [lines 37-40 in page 11]; 

selecting, by the controller, as a turn-on target lightening cell, lightening cells having an lifetime that is a predetermined reference value or less ([lines 13-19 in page 3]), among the lightening cells corresponding to the generated random number [lines 20-28 in page 3]; and 
turning on, by the controller, a light emitting element of the selected turn-on target lightening cell [lines 20-28 in page 3].
Baumheinrich does not disclose(s):
accumulating, by the controller, a number of continuous turn-on times for each lightening cell in an arrangement of lightening cells (see operating time [lines 16-30 in page 2]); 
the controller turn-on lightening cells according an accumulative value of the number of continuous turn-on times representing a lifetime of the lighting cells  (lines 13-20 in page 3); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Baumheinrich by implementing the accumulating, by the controller, a number of continuous turn-on times for each lightening cell in an arrangement of lightening cells; the controller turn-on lightening cells according an accumulative value of the number of continuous turn-on times representing a lifetime of the lighting cells as disclosed by Isele in order to accurately calculate operating lifetime of lighting elements while promoting uniformity of light emission as taught/suggested by Isele ([lines 26-30 in page 1; abstract]).

With regards to claim 2. Baumheinrich as modified disclose(s):
The method according to claim 1, 
Baumheinrich further disclose(s):
further comprising: generating, by the controller, a number of random numbers less than the number of entire lightening cells of the pattern skin lighting device within a predetermined number range (see first pixels [lines 20-28 in page 3]).

With regards to claim 3. Baumheinrich as modified disclose(s):
The method according to claim 1, 
Baumheinrich further disclose(s):
further comprising: 
setting, by the controller, the reference value within a range of a 
Baumheinrich as modified does not disclose(s):
setting, by the controller, the reference value within a range of a natural number greater than 1.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have configured a reference value to be within a range or a natural number greater than 1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumheinrich (DE 102017105131 A1; see translated portion) in view of Isele (DE 102016207725 A1; see translated portion) as applied to claim 1 above, and further in view of Eberhardt (DE 102016109530 A1; see translated portion)

With regards to claim 4. Baumheinrich as modified disclose(s):
The method according to claim 1, 
Baumheinrich as modified does not disclose(s):
further comprising: driving, by the controller, a cell cover of the selected turn-on target lightening cell.
Eberhardt teaches
A method of controlling a pattern skin lighting device (fig 1) for a vehicle [lines 28-35 in page 1] comprising a controller  (16 [lines 20-24 in page 5]) driving a cell cover of the selected turn-on target lightening cell (40, 42; [line 36 in page 4 to line 3 in page 5]; see controlled 40/42 in [lines 6-13; lines 20-24 in page 5]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Baumheinrich as modified by driving, by the controller, a cell cover of the selected turn-on target lightening cell as disclosed by Eberhardt in order to increase maximum intensity of overall light image in a lighting fixture of a vehicle as taught/suggested by Eberhardt ([lines 27-31 in page 2]).

Allowable Subject Matter
Claim(s) 5-6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 5, the prior art fails to teach or suggest a/an method according to claim 4 requiring:
further comprising: operating, by the controller, the light emitting element and the cell cover of the selected turn-on target lightening cell only during a predetermined reference time, wherein all steps from the generating of the random number are repeatedly performed, in combination with the other limitations of the claim.
With regards to claim(s) 6, it/they would be allowable in virtue of dependency.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schulten (US 20200037407)

    PNG
    media_image1.png
    809
    582
    media_image1.png
    Greyscale

[0118]… “Furthermore, the processing device 5 comprises a time measuring device which is set up to measure the operating time X of the individual pixels 100 of the light-emitting component 10. During normal operation, the pixels are operated as a function of the measured operating time X and of the characterization data D.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844